UNITED STAT ES DI STRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                             -   -   -   X


UNITED STATES OF AMERICA
                                                                             UNSEALING ORDER
                             - v. -
                                                                             21 Cr. 092
TYMUR SHCHERBYNA ,

                             Defendant .



 -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   X


                     Upon application of the United States of America, by

and through Assistant United States Jonathan E . Rebold , it is

hereby ORDERED that the Indictment 21 Cr . 092 , which was filed

under seal on or about February 11 , 2021 , be unsealed or the

limited purpose of allowing the Government to provide it to

domestic and foreign law enforcement authorities in furtherance

of the arrest and/or extradition of TYMUR SHCHERBYNA, the

defendant .

                     This Order is placed under seal until such time as the

Indictment 21 Cr . 092 is unsealed or until further order of the

Court.

SO ORDERED .

Dated : New York , New York
        February U , 2021

                                                             HONORABLE GABRIEL W. GORENSTEIN
                                                             UNITED STATES MAGISTRATE JUDGE
                                                             SOUTHERN DISTRICT OF NEW YORK
